IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

DANIEL J. LEVITAN,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-1438

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed February 5, 2016.

Petition Alleging Ineffective Assistance of Counsel.

Daniel J. Levitan, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Tallahassee Bureau Chief,
Criminal Appeals, Office of the Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

ROBERTS, C.J., WOLF and THOMAS, JJ., CONCUR.